Name: Commission Regulation (EEC) No 3033/90 of 19 October 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 10 . 90 Official Journal of the European Communities No L 288/19 COMMISSION REGULATION (EEC) No 3033/90 of 19 October 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2929/90 (4X Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2828/90 O, as last amended by Regulation (EEC) No 2926/90 (8) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2828/90 to the infor Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) is as set out in Annex III for sunflower seed harvested in Spain. 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 ("), for sunflower seed harvested and processed in Portugal is as set out in Annex III. Article 2 This Regulation shall enter into force on 20 October 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (J) OJ No L 280, 29 . 9. 1989, p. 2. 3 OJ No L 164, 24 . 6. 1985, p. 11 . ( «) OJ No L 279, 11 . 10 . 1990, p. 42. 0 OJ No L 167, 25. 7. 1972, p. 9 . V) OJ No L 201 , 31 . 7. 1988, p. 11 . 0 OJ No L 268, 29 . 9. 1990, p. 76. ( ») OJ No L 279, 11 . 10 . 1990, p. 33. O OJ No L 266, 28. 9. 1983, p. 1 . (,0) OJ No L 53, 1 . 3 . 1986, p. 47. ('') OJ No L 183, 3. 7. 1987, p. 18. No L 288/20 Official Journal of the European Communities 20 . 10. 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 10 11 12 1 2 3 1 . Gross aids (ECU): I  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 27,000 26,758 27,036  Other Member States 20,021 19,852 19,931 20,030 19,788 20,066 2. Final aids : I \ (a) Seed harvested and processed in : I  Federal Republic of Germany II\ I (DM) 47,13 46,74 46,92 47,15 46,58 47,33  Netherlands (Fl) 53,11 52,66 52,87 53,13 52,49 53,33  BLEU (Bfrs/Lfrs) 972,15 963,94 967,78 972,58 960,83 975,23  France (FF) 158,08 156,74 15737 158,15 156,24 158,43  Denmark (Dkr) 179,79 178,27 178,98 179,87 177,69 180,19  Ireland ( £ Irl) 17,594 17,445 17,515 17,602 17,389 17,634  United Kingdom ( £) 15,564 15,431 15,482 15,534 15,343 15,494  Italy (Lit) 35 266 34 968 35107 35 282 34 856 35 345  Greece (Dr) 4 278,58 4 202,75 4 173,03 4 171,72 4 107,45 4 086,15 ' (b) Seed harvested in Spain and processed : I  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 5 612,97 5 561,66 5 579,06  in another Member State (Esc) 5 632,37 5 597,11 5 606,10 5 612^7 5 561,66 5 579,06 20 . 10. 90 No L 288/21Official Journal of the European Communities ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) \ Current 1st period 2nd period 3rd period 4th period 5th period \ 10 11 12 1 2 3 1 . Gross aids (ECU): \  Spain 0,000 0,000 0,000 0340 0,098 0376  Portugal 1,030 1,030 1,030 29,500 29,258 29,536  Other Member States 22,521 22352 22,431 22,530 22,288 22,566 2. Final aids : \ \ \ (a) Seed harvested and processed in : I  Federal Republic of Germany (DM) 53,02 52,62 52,81 53,04 52,47 53,22  Netherlands (Fl) 59,74 59,29 59,50 59,76 59,12 59,97  BLEU (Bfrs/Lfrs) 1 093,54 1 08533 1 089,17 1 093,97 1 082,22 1 096,62  France (FF) 177,82 176,48 177,11 177,89 175,98 178,17  Denmark (Dkr) 202,24 200,72 201,43 20232 200,14 202,64  Ireland ( £ Irl) 19,791 19,642 19,712 19,799 19,586 19,830  United Kingdom ( £) 17,513 17,380 17,431 17,483 17,292 17,443  Italy (Lit) 39 670 39 372 39 511 39 685 39 259 39 749  Greece (Dr) 4 835,85 4 760,01 4 730,30 4 728,99 4 664,71 4 643,42 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 0,00 0,00 0,00 107,80 72,43 91,08  in another Member State (Pta) 116,25 92,11 10038 107,80 72,43 91,08 (c) Seed harvested in Portugal and processed : \ I  in Portugal (Esc) 214,94 214,94 214,94 6 134,66 , 6 083,35 6 100,75  in another Member State (Esc) 6 154,06 6 118,80 6 127,79 6 134,66 6 083,35 6 100,75 20. 10. 90No L 288/22 Official Journal of the European Communities ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 10 11 12 1 2 1 . Gross aids (ECU): I \  Spain 8,600 8,600 8,600 28,130 . 28,527  Portugal 0,000 0,000 0,000 37,163 37,559  Other Member States 25,927 25,878 26,189 24,923 25,319 2. Final aids : \ I (a) Seed harvested and processed in (') : I I I  Federal Republic of Germany (DM) 61,04 60,92 61,65 58,67 59,61  Netherlands (Fl) 68,77 68,64 69,47 66,11 67,16  BLEU (Bfrs/Lfrs) 1 258,92 1 256,54 1 271,64 1 210,17 1 229,40  France (FF) 204,71 20432 206,78 196,78 199,91  Denmark (Dkr) 232,82 23238 235,17 223,81 22736  Ireland ( £ Irl) 22,784 22,741 23,014 21,902 22^50  United Kingdom ( £) 20,164 20,125 20,357 19336 19,645  Italy (Lit) 45 669 45 583 46131 43 901 44 598  Greece (Dr) 5 579,65 5 529,16 5 551,52 5 214,58 5 305,16 (b) Seed harvested in Spain and processed :  in Spain (Pta) 1 314,91 1 314,91 1 314,91 4 354,60 4 415,00  in another Member State (Pta) 4 586,09 4 579,99 4 623,66 4 42838 4 488,56 (c) Seed harvested in Portugal and processed : \  in Portugal (Esc) 0,00 0,00 0,00 7 731,16 7 813,97  in Spain (Esc) 8 142,50 8 132,05 8 190,65 7 903,91 7 988,58  in another Member State (Esc) 7 964,54 7 95431 8 011,63 7 731,16 7 813,97 3. Compensatory aids : I IIIIli  in Spain (Pta) 4 558,81 4 552,70 4 596,37   4. Special aid : IIII  in Portugal (Esc) 7 964,54 7 954,31 8 011,63   (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into die currency of the processing country when the latter is a country other than the country of production (value of ECU 1) \ Current10 1st period11 2nd period12 3rd period1 4th period2 5th period3 DM 2,063540 2,060260 2,057350 2,055020 2,055020 2,047610 Fl 2325830 2,322040 2318840 2,315960 2,315960 2,307530 Bfrs/Lfrs 42,481500 42,435200 42386200 42,336900 42336900 42,213700 FF 6,910260 6,908070 6,906500 6,905170 6,905170 6,901790 Dkr 7,866930 7,867060 7,867230 7,867190 7,867190 7,871540 £Irl 0,769895 0,770662 0,770847 0,771469 0,771469 0,773119 £ 0,689817 0,691994 0,693908 0,695467 0,695467 0,699558 Lit 1 546,12 1 546,90 1 547,58 1 548,36 1 548,36 1 552,38 Dr 206,63700 209,90400 212^4900 214,33600 21433600 219,83100 Esc 181,32700 182,01000 182,74700 183,67600 183,67600 186,33900 Pta 129,68900 130,14700 130,56800 130,99000 1 30,99000 132,17000